Per Curiam.
The petitioner was tried, convicted, and sentenced for the crime of murder in the first degree, and sentenced to he hanged on the 9th day of August, 1901. The death warrant was issued at 10:30 a. m. on the 12th of June, in conformity with § 6993, Ballinger’s Code. It is maintained hy counsel for petitioner that when the death warrant was issued the act approved March 8, 1901, was in force and effect, and that such act repealed § 6993 of Ballinger’s Code, and that there was no authority for the execution of the defendant hy the sheriff of Pierce county. The legislature adjourned sine die on the léth day of March, 1901. The constitution provides (§ 31, art. 2), “Ho law, except appropriation hills, shall take effect until ninety days after the adjournment of the session at which *613it was enacted, unless in case of an emergency . . . The rule of computation of time urged by counsel is, that ninety days after the adjournment of the session made the act of March 8, 1901, in effect the 12th day of June. But on the 12th day of June, 1901, the legislature in extraordinary session passed an act repealing the act of March 8, 1901, entitled an act relating to the death warrant, the contents thereof, the return of same, and fixing place of execution, and amending §§ 6993 and 6995 of Ballinger’s Annotated Codes and Statutes of Washington; and in § 2 declared the following emergency clause: “For the purpose of preventing the act hereby repealed from ever becoming operative for any purpose, an emergency is hereby declared to exist and this act shall take effect immediately.” The general rule is, as to legislative acts, or public laws, or such judicial proceedings as are matters of record, that the law allows no division of a day, and that a statute which takes effect from and after its passage goes into operation on the day which it is approved, and has relation to the first moment of that day. The legislative day on the 12th of June commenced on the first moment of that day. If the correctness of the computation of counsel be conceded the repealing act of June 12, 1901 (Laws 1901 [Ex. Sess.], p. 3), which was specially declared to prevent the going into effect and operation of the law of March 8, 1901, relating to the execution of the death warrant, made the last repeal effective before the act went into effect. It was observed in the Matter of Welman, 20 Vt. 653:
“This rule does not apply in all cases, but, like most other general rules, is subject, in its application, to just and reasonable exceptions. It does not prevail in questions concerning merely the acts of parties, where it becomes necessary to distinguish and ascertain which of several persons has a priority of right; .... But *614though divisions of a day are allowed to make priorities in questions concerning private acts and transactions, they are never allowed to make priorities in questions concerning public acts, such as legislative acts, or public laws, oi” such judicial proceedings as are matters of record.”
The legislature may, undoubtedly, give effect at any particular time by the direct expression of its intention to make an act in effect. But in the last repealing act the legislative will is clearly expressed, and the act was to take effect immediately, and upon and including the legislative day, and every moment thereof. The fact that the time was specified when the respective bills were signed by the presiding officers does not change the general rule which has already been stated. As the hour at which the bills passed is immaterial, the effect of the law is. the same whether there be any specification of the time of action upon the bill. It is concluded, therefore, that the repealing act of June 12, 1901, was effective, and that the act of March 8, 1901, commonly called the “Rands act,” relating to the death warrant was never in effect, and that §§ 6993 and 6995, Ballinger’s Code, were, on the 12th of June, 1901, and are now in full force and effect. The petitioner, therefore, presents no prima facie case for relief, and affirmatively shows he is not entitled to the writ.
The writ denied.